Citation Nr: 0815874	
Decision Date: 05/14/08    Archive Date: 05/23/08

DOCKET NO.  05-29 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO) in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to service connection for residuals of a back 
injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1971 to March 1985.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a June 2004 
rating decision of the Philadelphia RO.  In May 2007, a 
Travel Board hearing was held before the undersigned.  A 
transcript of the hearing is of record.  At the hearing, the 
veteran was granted a 90-day abeyance period for the 
submission of additional evidence to support his claim.  That 
period of time has long since lapsed and no additional 
evidence has been received.  The case was previously before 
the Board in August 2007 when it was remanded for further 
development.


FINDING OF FACT

The veteran failed to report for a VA examination scheduled 
in conjunction with his reopened claim of service connection 
for residuals of a back injury; good cause for his failure to 
appear is neither shown nor alleged.


CONCLUSION OF LAW

The veteran's reopened claim seeking service connection for 
residuals of a back injury must be denied because he failed 
(without good cause) to report for a VA examination scheduled 
to determine his entitlement to this benefit.  38 C.F.R. 
§§ 3.326(a), 3.655 (2007); Sabonis v. Brown, 6 Vet. App. 426 
(1994).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The veteran was advised of VA's duties to notify and assist 
in the development of the claim.  While he did not receive 
complete notice prior to the initial rating decision, a 
September 2005 letter provided certain essential notice prior 
to the readjudication of his claim.  Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  This letter explained the 
evidence necessary to substantiate his claim, the evidence VA 
was responsible for providing, the evidence he was 
responsible for providing, and advised him to submit any 
evidence or provide any information he had regarding his 
claim.  Additionally, in compliance with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), an April 2006 letter 
informed the veteran of disability rating and effective date 
criteria.  The Board has considered whether the veteran was 
prejudiced by the untimeliness of this notice and finds that 
he was not.  Subsequent to issuance of complete notice and 
once the veteran and his representative had an opportunity to 
respond and further development was completed October 2006 
and October 2007 supplemental statements of the case (SSOC) 
readjudicated the matter.  38 U.S.C.A. § 7105; see Mayfield 
v. Nicholson, 20 Vet. App. 537, 542 (2006) (finding that a 
timing defect can be cured by notice followed by 
readjudication of the claim by the Agency of Original 
Jurisdiction).

The veteran's service medical records and pertinent treatment 
records have been secured.  The RO arranged for a VA 
examination in October 2007 pursuant to the Board's August 
2007 remand instructions.  However, the veteran failed to 
appear for this examination and has not made any contact with 
VA to express a desire to reschedule.  Given that the duty to 
assist is not a one way street (see Wood v. Derwinski, 1 Vet. 
App. 190 (1991), the Board finds that VA has met its 
assistance obligations.  

B.	Legal Criteria, Factual Background, and Analysis

VA's duty to assist includes obtaining medical records and 
medical examinations where indicated by the facts and 
circumstances of the case.  Littke v. Derwinski, 1 Vet. App. 
90 (1990).  Individuals for whom examinations have been 
authorized and scheduled are required to report for such 
examinations.  38 C.F.R. §§ 3.326(a).  VA regulations address 
the consequences of a failure to report for a scheduled VA 
medical examination and provide that when a claimant, in 
conjunction with a reopened claim for a benefit that was 
previously disallowed, fails to report for such examination, 
without good cause, the claim shall be denied.  38 C.F.R. 
§ 3.655.

The veteran's claim of service connection was originally 
denied by a final April 1986 Board decision.  In August 2007, 
the Board reopened the claim and remanded it to assist the 
veteran with the development of evidence to support his 
claim.  The Board's remand instructed that an examination 
should be scheduled to determine the etiology of the 
veteran's current back disability.  The RO arranged for him 
to be scheduled for a VA examination in October 2007.  The 
veteran failed, without giving cause, to report for this VA 
examination.  There is nothing in the record to suggest that 
he did not receive notice of the examination.  A September 
2007 letter from the VA Medical Center (MC) notified the 
veteran of the October 2007 examination.  Additionally, the 
record reflects that a VAMC employee contacted the veteran by 
telephone in September 2007 to inform him of the examination.  
Neither he nor his representative has alleged there is good 
cause for the failure to report for the scheduled 
examination.  

The Board notes that in April 2008 written argument, the 
veteran's representative argued that a physician could 
provide an opinion based on a review of the claims file alone 
and that an independent medical evaluation and opinion should 
be obtained.  However, 38 C.F.R. § 3.655 requires that where 
a veteran fails to appear for an examination in conjunction 
with a reopened claim that has been previously disallowed, as 
with this case, the claim must be denied.  The Board notes 
that in an original claim, the evidence would be rated based 
on the evidence of record; however, the regulatory criteria 
do not provide any alternative to denial in a situation where 
the claim has been previously denied and has been reopened.  
38 C.F.R. § 3.655.  Hence, the duty to assist in this case 
does not require the Board to obtain an independent medical 
evaluation since the veteran failed to report for an 
examination in conjunction with a reopened claim.  The law is 
dispositive and the claim must be denied.  Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).


ORDER

Service connection for residuals of a back injury is denied.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


